United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1750
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Eric W. Quinn

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 19, 2015
                             Filed: February 4, 2016
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

GRUENDER, Circuit Judge.

       Eric W. Quinn was charged with being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). After the district court1 denied his motion to

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable John
T. Maughmer, United States Magistrate Judge for the Western District of Missouri.
suppress evidence found after his arrest, Quinn conditionally pleaded guilty,
reserving his right to appeal the suppression issue. The district court sentenced him
to 40 months’ imprisonment. Quinn now appeals, and we affirm.

                                           I.

       At around 2:30 a.m. on May 19, 2013, officers with the Kansas City Police
Department responded to a report of a wreck involving a stolen car. Several men fled
the scene. Immediately after the crash, police apprehended one suspect, who stated
that one of the other suspects may have had a handgun. Police also found a bag
containing ammunition in the vehicle. Officers saw two other suspects run
northbound from the scene of the accident. The suspects were described as white
males: one wore a blue hooded sweatshirt and the other wore a white t-shirt and had
a long ponytail.

       Officer Jose Madera responded to a radio call to look for these suspects. He
assisted other officers in establishing a perimeter around the scene. Madera activated
his police lights and siren while establishing and patrolling the perimeter, a tactic
used to get potential suspects to hide from the surrounding police officers rather than
flee outside of the perimeter, which spanned several blocks. During the search,
Madera positioned his car on the northwest portion of the perimeter, which allowed
him to observe the perimeter’s north and west boundaries. He had been informed of
the descriptions of the two white male suspects. He also had been told that the
suspects were last seen fleeing north, toward his section of the perimeter, and that one
suspect may have been armed. Madera saw only two pedestrians in the area: both
were male, and both were walking south from Madera’s location.

        At 3:10 a.m., approximately forty minutes after the search began, Madera
observed a white male in his mid-twenties wearing a dark t-shirt and jeans. The man,
later identified as Quinn, emerged from an alley and began walking north, away from

                                          -2-
the stolen vehicle. After noticing that Quinn was “constantly looking over his left
shoulder towards” Madera’s police cruiser, Madera decided to conduct a pedestrian
check.

       Officer Madera approached Quinn and asked for his name. Madera called for
another officer, who had seen the suspects flee, to determine if the officer could
identify Quinn. While waiting for the second officer, Madera handcuffed Quinn and
performed a brief frisk. He did not discover any weapons. After the frisk, Madera
entered his vehicle to check Quinn’s criminal history, and he discovered that Quinn
had an outstanding warrant for violating the terms of his probation. The time period
between when Madera first approached Quinn and when he learned that Quinn had
an outstanding arrest warrant was approximately three minutes. Madera placed Quinn
under arrest and conducted a search, which revealed that Quinn was carrying a gun
and a small amount of methamphetamine.

      Quinn was indicted for being a felon in possession of a firearm. He filed a
motion to suppress evidence. After an evidentiary hearing, the magistrate judge
issued a report and recommendation denying Quinn’s motion. The district court
adopted the report and recommendation over Quinn’s objection.

       After the court denied his suppression motion, Quinn conditionally pleaded
guilty to being a felon in possession of a firearm. Quinn’s presentence investigation
report included a four-level increase under USSG § 2K2.1(b)(6)(B) for possession of
the firearm in connection with another felony, possession of methamphetamine. The
district court applied the enhancement over Quinn’s objection.

                                          II.

      Quinn presents two challenges on appeal. First, he argues that the district court
erred by denying his motion to suppress the evidence obtained during the search

                                         -3-
incident to his arrest because Officer Madera did not have reasonable suspicion to
stop him. Second, he argues that the district court erred in assessing a sentencing
guidelines enhancement under USSG § 2K2.1(b)(6)(B) for possession of a firearm
in connection with another felony offense.

                                           A.

      Quinn argues that Officer Madera violated his Fourth Amendment rights
because Madera did not have reasonable suspicion to conduct a Terry stop. See Terry
v. Ohio, 392 U.S. 1 (1968). He does not challenge the manner or duration of the stop,
and he does not challenge the search incident to his arrest. In reviewing the denial
of a motion to suppress, we review the district court’s findings of fact for clear error
and review de novo the ultimate conclusion of whether the stop and search violated
the Fourth Amendment. United States v. Garcia, 23 F.3d 1331, 1334 (8th Cir. 1994).
The district court’s denial of a motion to suppress will be upheld unless it is not
supported by substantial evidence, is based on an erroneous interpretation of
applicable law, or is clearly mistaken in light of the entire record. United States v.
Hastings, 685 F.3d 724, 727 (8th Cir. 2012).

        A police officer can stop and briefly detain a person for investigatory purposes
if the officer has a reasonable suspicion that criminal activity “may be afoot.” Terry,
392 U.S. at 30. To establish that a Terry stop was supported by reasonable suspicion,
“the police officer must be able to point to specific and articulable facts which, taken
together with rational inferences from those facts, reasonably warrant that intrusion.”
Id. at 21. The concept of reasonable suspicion is not “readily, or even usefully,
reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983).
Instead, in evaluating the validity of a Terry stop, we must consider the totality of the
circumstances. United States v. Cortez, 449 U.S. 411, 417 (1981). “Factors that may
reasonably lead an experienced officer to investigate include time of day or night,
location of the suspect parties, and the parties’ behavior when they become aware of

                                          -4-
the officer’s presence.” United States v. Dawdy, 46 F.3d 1427, 1429 (8th Cir. 1995).
In addition, a person’s temporal and geographic proximity to a crime scene, combined
with a matching description of the suspect, can support a finding of reasonable
suspicion. United States v. Juvenile TK, 134 F.3d 899, 903-04 (8th Cir. 1998).

      We agree with the district court’s conclusion that Madera had reasonable
suspicion to conduct a Terry stop. Quinn was stopped within a few blocks of the
wreck of a stolen car, roughly forty minutes after officers saw suspects flee the crime
scene. He partly matched the description of at least one suspect whom officers had
observed fleeing northbound toward Madera’s section of the perimeter. Madera saw
Quinn emerge from an alley and walk away from the direction of the crime scene,
crossing from inside of the police perimeter to outside its boundaries. The stop
occurred late at night, when few pedestrians were around; in fact, Madera previously
had seen only two other pedestrians near his corner of the perimeter, both of whom
were walking into the perimeter, toward the scene of the crime. Finally, Madera
stated that Quinn reacted suspiciously when he noticed Madera’s presence by
“constantly looking over his left shoulder towards [Madera’s] direction.”

      Quinn argues that Officer Madera did not have reasonable suspicion to stop
him. First, he contends that his appearance did not match the suspects’ descriptions:
Quinn was wearing a dark t-shirt when Madera stopped him, whereas one suspect
wore a white t-shirt, and the other a blue hooded sweatshirt. He argues that his
similarity to the suspects’ traits—being white and male—was not sufficient to support
reasonable suspicion. Second, he claims that our cases relying on the suspects’
proximity to the crime scene are inapposite because those cases involved much
shorter periods of time between the commission of the crimes and the officers’
detention of the suspects. See, e.g., Juvenile TK, 134 F.3d at 904 (affirming denial
of suppression motion where arresting officer stopped defendant within five minutes
of receiving dispatch and within two blocks of the crime scene); United States v.
Walker, 771 F.3d 449, 450 (8th Cir. 2014) (holding that officer had reasonable

                                         -5-
suspicion to stop defendant based on dispatch stating that similar vehicle had been
involved in shooting one minute earlier, three blocks away). Third, Quinn argues that
he did not act suspiciously when he noticed Madera’s patrol car.

       We disagree. The fatal flaw in Quinn’s approach is that he challenges the
sufficiency of each factor in isolation from the rest. The totality-of-the-circumstances
test “precludes this sort of divide-and-conquer analysis.” United States v. Arvizu, 534
U.S. 266, 274 (2002). An officer may have reasonable suspicion to conduct a Terry
stop based on a combination of factors even where no single factor, considered alone,
would justify a stop. Terry, 392 U.S. at 22 (holding that although each of defendant’s
acts was “perhaps innocent in itself,” when considered together, they “warranted
further investigation”); United States v. Sokolow, 490 U.S. 1, 9 (1989) (“Any one of
these factors is not by itself proof of any illegal conduct and is quite consistent with
innocent travel. But we think taken together they amount to reasonable suspicion.”).

       Quinn’s attempts to undermine the factors that contributed to Madera’s
reasonable suspicion fail when each factor is considered in light of the totality of the
circumstances.      Although Madera relied on a relatively generic suspect
description—one which Quinn did not match perfectly2—his reliance was justified
due to the lack of other pedestrians within the perimeter. We have held that generic
suspect descriptions and crime-scene proximity can warrant reasonable suspicion
where there are few or no other potential suspects in the area who match the
description. For example, in Juvenile TK, the arresting officer responded to a
dispatch reporting a robbery committed by a male driving a gray vehicle. 134 F.3d
at 901. Despite the vague description of the suspect and his vehicle, we held that the
officer had reasonable suspicion to stop the defendant, in part because of the lack of


      2
       Quinn was wearing a dark t-shirt, whereas one suspect was described wearing
a blue hooded sweatshirt. Officer Madera noted that a sweatshirt easily could be
discarded by a fleeing suspect, an explanation the district court reasonably credited.

                                          -6-
other vehicles in the area at the time. Id. at 902-04; see also United States v. Witt,
494 F. App’x 713, 715-16 (8th Cir. 2012) (holding that officer had reasonable
suspicion to stop defendant based on description of green station wagon with
Colorado plates, even though defendant’s car had Nebraska plates, because no other
vehicle in rural area traveling away from the crime scene fit the description). In this
case, Officer Madera had observed only two other pedestrians in the area during the
search. Even assuming that either pedestrian matched the suspect descriptions,
Madera had no reason to think that they were involved with the crash because he saw
them walking into the perimeter, toward the crime scene, and because he thought that
their “demeanor and attitude were very calm.” In contrast, Madera observed Quinn
walking away from the scene and acting suspiciously.

        Similarly, we do not think that the forty-minute gap between the crime and
Quinn’s sighting undermined Madera’s reasonable suspicion. Madera had reason to
believe that the suspects still would be close to the crime scene forty minutes after the
wreck. He testified that he and other officers established and patrolled a perimeter
to prevent the suspects from fleeing beyond the immediate area; it was not
unreasonable for Madera to believe that these tactics had worked and that the suspects
had been contained within the perimeter. Further, the lack of other pedestrians in the
area likely would have made it more difficult for a suspect to cross the perimeter
undetected. We thus reject Quinn’s argument that his detention occurred too long
after the crime for his presence near the crime scene to support reasonable suspicion.
See Witt, 494 F. App’x at 715-16 (holding that officer had reasonable suspicion to
stop defendant an hour after a dispatch, 50 miles from the crime scene, because
officer had seen only six vehicles in rural area that day, and defendant drove the only
vehicle that matched description from dispatch).

      In addition to facts connecting Quinn to the stolen vehicle, Madera’s
observation that Quinn acted suspiciously when he noticed Madera’s presence further
supported his reasonable suspicion. See Dawdy, 46 F.3d at 1429; see also United

                                          -7-
States v. Raino, 980 F.2d 1148, 1150 (8th Cir. 1992) (holding that defendant’s
nervous appearance and his attempt to evade police contributed to reasonable
suspicion). Quinn argues that we should accord little weight to Madera’s statement
that Quinn reacted suspiciously when he saw Madera’s marked patrol car. However,
the district court found that Quinn did look back constantly toward Madera and that
this reaction was suspicious, further supporting Madera’s reasonable suspicion. The
district court’s finding was not clearly erroneous. See Garcia, 23 F.3d at 1334.

      In sum, based on the totality of the circumstances—Quinn’s proximity to the
crime scene, a suspect description that matched Quinn’s race and sex, the lack of
other pedestrians in the area, and his suspicious reaction after noticing Officer
Madera—we agree with the district court that Madera had reasonable suspicion to
stop Quinn. Cf. Dawdy, 46 F.3d at 1429-30 (holding that officer had reasonable
suspicion to conduct Terry stop where defendant was parked in an empty parking lot
of a pharmacy that was closed for the night, officer was aware that pharmacy’s
burglary alarm had gone off on prior occasions, and defendant attempted to leave
when the officer entered the parking lot).

                                          B.

       We next turn to Quinn’s argument that the district court erred by applying a
four-level enhancement under USSG § 2K2.1(b)(6)(B) for possessing a firearm in
connection with another felony offense. Quinn does not dispute that he possessed a
personal-use amount of methamphetamine at the time of his arrest or that this
possession constituted a felony offense under Missouri law. See Mo. Rev. Stat.
§ 579.015. Instead, he argues that the district court did not make sufficient factual
findings supporting the Government’s claim that he possessed the firearm “in
connection with” his possession of the methamphetamine. We review the district
court’s application of the Guidelines de novo and its factual findings for clear error.
United States v. Blankenship, 552 F.3d 703, 704 (8th Cir. 2009).

                                         -8-
       For purposes of the § 2K2.1(b)(6)(B) enhancement, a firearm is possessed “in
connection with” a drug possession felony if it “facilitated, or had the potential of
facilitating,” that other felony. § 2K2.1 cmt. 14(A). We repeatedly have held that a
defendant’s possession of a firearm with a personal-use amount of illegal drugs can
meet this standard. United States v. Holm, 745 F.3d 938, 940 (8th Cir. 2014)
(collecting cases). Firearm possession can facilitate possession of small quantities
of illegal drugs because the firearm can “dangerously embolden the offender.”
United States v. Regans, 125 F.3d 685, 687 (8th Cir. 1997). After considering the
instant offense, as well as Quinn’s history of illegal gun and drug possession, the
district court found that Quinn’s possession had the potential to facilitate his use or
sale of the methamphetamine. Given Quinn’s record, we hold that the district court
did not clearly err in making this finding. See United States v. Sneed, 742 F.3d 341,
344 (8th Cir. 2014) (“[W]hen a drug user chooses to carry illegal drugs out into
public with a firearm, an ‘in connection with’ finding ‘will rarely be clearly
erroneous.’” (quoting United States v. Fuentes Torres, 529 F.3d 825, 827 (8th Cir.
2008))).

                                         III.

      For all of the foregoing reasons, we affirm.
                        ______________________________




                                         -9-